REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment of 1/4/2022.

Allowable Subject Matter
Claims 1-8, 10-16 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20090284826 of Langdon and “Enhanced acousto-optic interactions in a one-dimensional phoxonic cavity” of Psarobas et al (PHYSICAL REVIEW, B82, 11/17/2010, p 174303).

Regarding Claim 1, Langdon teaches an acousto-optic structure as a structure in which a plurality of layers are stacked so as to induce an interaction between an incident acoustic wave and an incident optical wave, comprising: a pair of multi-layered structures including a structure in which two layers with different acoustic impedance and optical impedance are alternately arranged in a direction in which the acoustic wave and the optical wave propagate, and a cavity layer disposed between the pair of multi-
Psarobas teaches an acousto-optic structure as a structure in which a plurality of layers are stacked so as to induce an interaction between an incident acoustic wave and an incident optical wave, comprising: a pair of multi-layered structures including a structure in which two layers with different acoustic impedance and optical impedance are alternately arranged in a direction in which the acoustic wave and the optical wave propagate; and a cavity layer disposed between the pair of multi-layered structures in the direction in which the acoustic wave and the optical wave propagate, and made of a medium having acoustic impedance and optical impedance that are different from those of interfacing layers at both sides, wherein the two layers are symmetrically arranged with respect to the cavity layer so that the acoustic wave and the optical wave may be confined in the cavity layer.

But none of them teaches that wherein a pair of multi-layered substructures in which two sublayers with different acoustic impedances and optical impedances are alternately arranged in the first direction, the two sublayers being thinner than the two layers; and a cavity layer disposed between the pair of multi-layered substructures in the first direction.


wherein a pair of multi-layered substructures in which two sublayers with different acoustic impedances and optical impedances are alternately arranged in the first direction, the two sublayers being thinner than the two layers; and a cavity layer disposed between the pair of multi-layered substructures in the first direction,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-8, 10-16 and 18 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872